Title: To George Washington from Benjamin Harrison, Sr., 31 March 1783
From: Harrison, Benjamin, Sr.
To: Washington, George


                        
                            Virginia March 31st 1783
                        
                        Give me leave my Dear Sir to congratulate you on the establishment of our independence and the glorious
                            conclusion of the war, the great share you have had in bringing us to this happy period, calls forth the grateful returns
                            of your Countrymen in particular, and of every honest American. Providence hath also its share in the work, having done
                            more for us on many occasions than we had a right to expect, for which I hope we shall be thankful, that we may procure a
                            continuance of its favors, without which we shall crumble again into insignificance we have happiness within our reach if
                            we have but virtue enough to embrace her but that is to be doubted, our jaring interests will probably disunite us if they are
                            not settled by the hands of wisdom and justice, but where shall we find a set of men who will devest themselves of local
                            attachments and party prejudices, and with unshaken constancy pursue measures calculated for the general and universal
                            good, such may certainly be found but that they will not be sought after is to be feared, however I will never anticipate
                            evils, tho’ my forebodings ring a constant alarm.
                        You ask me in your favor of the 6th Instant what induced our Assembly to repeal the duty law, which is as
                            difficult a question to answer as you could well have put to me, no one reason of force having ever
                            occured tho’ I have a thousand on the other side of the question, indeed the bill was a work of my own when I was in the
                            house of Delegates. I have been told it was done by R.H. & A. Lee and that their arguments were such as you have
                            seen from Rode Island, the act was certainly brought in by them in the latter part of the Session when the house was very
                            thin and hurried thro’ without due consideration they were so very quick that the mischief was done before I knew they
                            had the subject under consideration or they would probably have missed their aim, for from a conversation I had with many
                            of the members on the subject afterwards I am fully of opinion they would have reenacted the Law if they had time, but
                            whether they will do it now a peace is concluded admits of a doubt.
                        I observe by a clause in the articles we are to have our negros again, I have thirty missing, many of which I
                            understand are dead, but there are still some that are very valuable, if it is not too much to ask I shall ever be under
                            the greatest obligation if you will fall on some method to secure them there will no doubt be vessels coming immediately
                            from New York to this Country that will probably take them in, their passage I will pay with thanks. You have a list of a
                            few of them that I know are in Town, and may easily be come at your friendship for me will excuse the application, even if
                            it is improper, when I assure you my well being depends on their being recovered. I am Dear Sir with
                            sentiments of the highest esteem and friendship Your most obedient and most Humble Servant
                        
                            Benja. Harrison
                        
                     Enclosure
                                                
                            
                                
                                    31 March 1783
                                
                            
                            A list of Negros in N. York belonging to Benj. Harrison 
                            
                                
                                    
                                    Emanuel
                                    
                                    my body servant a mulatto, grim look low of stature, a good Barber
                                
                                
                                
                                    
                                    Tabb, 
                                    
                                    his wife a likely young woman, dark mulatto and a good cook. he had 2 children
                                
                                
                                
                                    
                                    John
                                    
                                    a tall mulatto, hard featured, bushey head, and a large mouth. a house carpinter.
                                
                                
                                
                                    
                                    Gloucester Will
                                    
                                    a tall copper colourd mulatto, some of his fore teeth out or broke rather slender a good Ship Carpenter and caulker
                                
                                
                                
                                
                                    
                                    
                                        Carp.
                                    
                                    
                                    Brother to Emanuel a white mulatto boy comely, and about 16 years old, a house servant
                                
                                
                                
                                    
                                    Tom
                                    
                                    highgrass a likely dark boy about 16 years old
                                
                                
                                    
                                    Bobb
                                    
                                    a brown boy about 15 years old a postilion Stammers a little in his speach
                                
                                
                                
                                    
                                    Jacob
                                    
                                    a brown boy about 14 some of his fore teeth out when he went away
                                
                                
                                
                                    
                                    Stephen
                                    
                                     a black boy about 14 years old
                                
                                
                                    
                                    Jenny
                                    
                                    a dark copper pitted with the small pox about 18 years old
                                
                                
                                
                                    
                                    Charles
                                    
                                    a tall fellow dark copper colour, a house carpenter and Saw miller
                                
                                
                                
                                    
                                    Betty
                                    
                                    his wife same colour very likely and cleanly
                                
                                
                                    
                                    Dennis
                                    
                                    a Squat well made negro very artful. Brush maker
                                
                                
                                    
                                    Nedd
                                    
                                    a tall fellow dark complexion an exceeding fine sailor but a great Rogue
                                
                                
                            
                            
                                Benja. Harrison
                            
                        
                        
                    